Citation Nr: 1141281	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-20 787	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for a cervical spine disorder, claimed as an upper back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1983 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the issue on appeal arose from the Veteran's claim on December 19, 2006, requesting an additional service-connected disability rating including for an upper back disorder with a pinched nerve in the upper back caused by degenerating discs.  The September 2007 rating decision, among other things, denied service connection for an upper back condition and denied entitlement to a rating in excess of 10 percent for chronic low back strain with degenerative changes.  Correspondence submitted by the Veteran and his service representative in March 2008 expressed disagreement with the denial of service connection for a back condition.  A statement of the case addressing the issue of entitlement to service connection for an upper back condition was issued in June 2008 and the Veteran perfected the appeal as to this issue with a July 2008 VA Form 9.  

The July 2008 VA Form 9 was also accepted as a notice of disagreement from the September 2007 denial for a rating in excess of 10 percent for chronic low back strain with degenerative changes.  A March 2009 rating decision granted an increased 20 percent rating for this service-connected disability.  A statement of the case addressing this matter was issued in March 2009, but the appeal as to the increased rating issue was not perfected.

The Board further notes that in a June 2009 supplemental statement of the case the RO addressed the issue on appeal as entitlement to service connection for mild degenerative disc disease of the cervical spine, previously claimed as an upper back condition, as secondary to the service-connected chronic low back strain with degenerative changes.  In correspondence dated in September 2009 the Veteran's service representative asserted, in essence, that upper back pain, neck pain, spurs at C5-7, and degenerative joint disease of the cervical spine were incurred as a result of an injury during active service or were proximately due to the service-connected low back disability.

Significantly, a review of the record reveals no indication of a claim or statements that may be reasonably construed as a claim for a dorsal or cervical spine disorder prior to December 19, 2006.  While VA regulations prior to September 26, 2003, allowed separate ratings for limitation of motion of the cervical, dorsal, and lumbar spines under 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5291, and 5292, the criteria for disabilities of the spine were amended and the diagnostic codes renumbered effective September 26, 2003.  See 68 Fed. Reg. 51,454  (Aug. 27, 2003).  These revisions established a general rating formula for disease and injuries of the spine and, in essence, combined dorsal and lumbar spine disorders for VA rating purposes as a thoracolumbar spine disability.  The Board finds that as the Veteran's present claim was received subsequent to these changes and he is presently receiving compensation benefits for a disability under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237, his appeal is more appropriately addressed as a service connection claim for a cervical spine disorder.  See also RO letter to the Veteran dated in February 2010; June 2009 and February 2010 supplemental statements of the case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The evidence shows a cervical spine disorder was not manifest in active service, cervical spine arthritis was not manifest within one year of active service, a cervical spine disorder is not shown to have developed as a result of an injury or disease during active service, and a cervical spine disorder was not incurred or aggravated as a result of a service-connected disability.



CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated by military service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters from the RO dated in January 2007 and February 2010.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records, Social Security Administration (SSA) records and medical opinions, and the Veteran's statements in support of his claim.  The Board notes that a January 2010 VA examination report noted the Veteran sustained a whiplash injury to the neck in about 1995 and that he reported he believed he had sustained a neck injury possibly during a post-service occupational incident restraining a patient.  On a September 1996 VA examination report the Veteran noted he sustained a right shoulder injury in November 1994 lifting a person from her wheelchair to her bed and had surgery for a bone spur in December 1995.  Private medical records associated with the Veteran's SSA disability claim include a September 2004 report which noted the Veteran stated he felt a pop in his upper back/posterior shoulder while helping to restrain a combative resident at work the previous night.  Although the record indicates the Veteran has received private medical treatment for injuries to the neck and shoulders subsequent to active service, he has not asserted that any existing records should be obtained to assist him in substantiating his present claim nor has he sufficiently identified the treatment providers and authorized VA to assist him in obtaining any additional private treatment records.  The Board finds that further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Court has held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

Factual Background and Analysis

Service treatment records show that in January 1987 the Veteran complained of an injury to the back after falling on ice.  The examiner noted increased right paralumbar muscle tone with good range of motion.  The diagnoses included back strain.  It was noted no X-ray examination was required.  A September 6, 1989, report noted the Veteran complained of back pain after helping a friend move furniture the previous weekend.  He stated he had slipped and landed on a step on his lower back.  He reported he had no problems afterwards, but that on the day before the examination he experienced upper back pain while walking at a shopping mall.  The examiner noted stiffness to the left subscapular muscles and to the T7 to T10 left paravertebral muscle area.  A diagnosis of myofascial spasm was provided.  A subsequent September 11, 1989, report noted he complained of mid-back pain.  The examiner noted a trapezius spasm with marked limitation of shoulder motion.  A September 12, 1989, report noted he reported he had re-injured his back lifting his son.  

Service treatment records dated in January 1992 noted the Veteran had a one day history of right paraspinal muscle tenderness after a sudden move at his desk.  The diagnosis was low back pain.  A February 1992 report noted a diagnosis of minimal right paraspinal tenderness after he slipped on ice at a restaurant the previous evening.  An April 1992 treatment report noted the Veteran had been treated for recurrent headaches and for recent episodes of low back pain.  The diagnoses were recurrent tension headaches and resolved low back strain.  In an April 1992 report of medical history the Veteran complained of frequent headaches which had first occurred in 1974.  

A September 1992 VA examination report noted the Veteran reported he was not having any back problems at that time and that he had no recurrence of his prior acute back strain.  The examiner noted the musculoskeletal system was completely intact except for pain in the left elbow.  A July 1993 examination, including X-ray studies, revealed scoliosis of the lumbar spine, convex to the left, with degenerative arthritis of the lumbosacral spine.  

An August 1993 rating decision established service connection for chronic low back strain with degenerative changes.  A September 1996 rating decision denied entitlement to service connection for degenerative disc disease of the lumbar spine.  

A September 1996 VA examination report noted the Veteran sustained a right shoulder injury in November 1994 lifting a person from her wheelchair to her bed and had surgery for a bone spur in December 1995.  He complained of persistent low back pain before and after an August 1996 injury sustained while trimming grass in his yard.  

Private medical records associated with the Veteran's SSA disability claim include a September 2004 report which noted the Veteran stated he felt a pop in his upper back/posterior shoulder while helping to restrain a combative resident at work the previous night.  The examiner noted there was some muscle tightness, but no frank spasm.  Range of motion at the shoulders and neck was intact.  The diagnosis was upper back and shoulder strain.  A May 2006 medical report submitted to SSA noted the Veteran reported complaints including upper and lower back pain that started in 1992 while he was in service and that he stated he had slipped while carrying a box of paper and fell injuring his back.  A diagnosis of chronic pain/strain syndrome secondary to discogenic disease and injury was provided.  A June 2006 X-ray study revealed degenerative changes to the thoracic spine.  

In VA treatment records dated in November 2006 the Veteran complained of neck and back pain.  The examiner noted neck pain was likely musculoskeletal.  A November 2006 X-ray examination report noted multilevel mild degenerative changes in the cervical spine.  Subsequent records show complaints of back and neck pain without opinion as to etiology.  

In his December 2006 claim the Veteran asserted that he had left arm pain and numbness as a result of a pinched nerve in his upper back caused by degenerating discs.  He reiterated his claim in a January 2007 VA Form 21-4142 and indicated he had received VA treatment for upper and lower back disorders since 2004.  In his substantive appeal he reported that he had spoken with a chiropractor at a home show who told him that if his lumbar spine had fused with the sacrum all of his back problems would stem from that fusion.  He reported that he had not, however, received any chiropractic treatment.  Statements of record from his spouse note increasing problems with back and neck pain.

A February 2007 VA examination report noted the Veteran raised secondary service connection issues including for an upper back disorder.  The examiner found no pathological diagnosis was noted upon physical examination and although he reported tenderness there was no increased spasm.  It was the examiner's opinion that his upper back condition was not secondary to his low back or other service-connected disabilities.  An X-ray examination report noted degenerative disc disease was prominent at T3-T4.

VA examination in January 2009 included diagnoses of cervical and lumbar degenerative disc disease.  It was noted that the Veteran reported he hurt his whole spine when he slipped on ice carrying a box of paper, but that the injury primarily involved his low back.  In an April 2009 addendum report the examiner stated it was less likely the Veteran's cervical degenerative disc disease was caused by or a result of his service-connected chronic low back strain with degenerative changes.  It was noted a literature search revealed no evidence of any such relationship, but the examiner stated that it was not uncommon for persons to have these disorders simultaneously.  

On VA examination in January 2010 the Veteran reported that around April 1992 he had fallen injuring his back and straining his neck.  The examiner summarized the Veteran's reported medical history and the medical evidence of record and found that cervical degenerative disc disease was not caused by or the result of the documented neck problems the Veteran had in service.  It was noted that there was one documented incident of neck pain in service with no evidence of ongoing care for the problem, that he was not treated for neck pain within one year of service, and that he had a physically demanding job and reported he developed neck pain within five years after service.  The examiner noted he had a whiplash injury in 1995, a job-related neck injury in about 2003, and had been employed in a very physically demanding job which were more likely the cause of his current cervical degenerative disc disease.  It was further noted that there was no evidence that his cervical degenerative disc disease was caused by or aggravated by his service-connected low back disability.  

Based upon the evidence of record, the Board finds that a cervical spine disorder was not manifest in active service, that cervical spine arthritis was not manifest within one year of active service, that a cervical spine disorder is not shown to have developed as a result of an injury or disease during active service, and that a cervical spine disorder was not incurred or aggravated as a result of a service-connected disability.  The January 2009, April 2009, and January 2010 VA medical opinions are persuasive.  The January 2010 opinion is shown to have been based upon a substantial review of the evidence of record and a thorough examination of the Veteran.  Adequate rationale for the etiology opinions were provided.  

There is no competent evidence in this case indicating that the Veteran's present cervical spine disorder was incurred as a result of active service and no evidence of a cervical spine disability prior to November 2006.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  While the Veteran is competent to provide evidence as to observations and some medical matters, see Jandreau, 492 F.3d at 1376-77 and Buchanan, 451 F.3d at 1336, his statements are, at most, conclusory assertions of a nexus between his cervical spine disorder and service.  As the questions of a relationship to service are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to testify, the Veteran's lay statements are insufficient to establish service connection for this disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  Further, to the extent that any of the Veteran's statements imply that there was continuity of neck/upper back symptomatology since service, the absence of any objective neck findings for many years diminishes the credibility of such statements.  Therefore, the Board finds entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for a cervical spine disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


